Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 07/07/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of a first and second flapper opening upward. It is unclear what is meant by this limitation. It appears that the entrance of a fuel nozzle of sufficient size would act to push the flappers further into the filler neck structure, a direction which is downward in the drawings provided by the applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2014/0284329 (Frank).
In Re claim 1 Frank discloses a capless filler neck structure comprising a filler tube (filler neck 12) configured to be fixed into a vehicle and to define a transfer passage for fuel to be transferred to a fuel tank of the vehicle; a first retainer (upper sleeve 216) fitted into the filler tube; a first flapper (plate 220) positioned adjacent to the first retainer and to be sealed from the outside; a second retainer (lower sleeve 218) positioned adjacent to the first retainer and fitted into the filler tube; a cover (210) fitted to the second retainer to define an opening configured to receive a fuel gun; a second flapper (flapper door 30) positioned adjacent to the second retainer to be sealed from the outside; and an anti-error-injection member (60, 90) fitted to the second retainer and configured to be unlatched when the fuel gun having a predetermined diameter or more is inserted (Paragraph 44).
In Re claim 4 Frank discloses an anti-error-injection member comprising first and second flaps (912, 922) spaced across from each other and configured to move in a direction away from each other when the fuel gun having the predetermined diameter or more is inserted, and a third flap (913) positioned in a lower space between the first and second flaps and configured to be locked to the first and second flap (through locking rings 610 and 620), the third flap configured to be unlocked when the fuel gun having the predetermined diameter or more is inserted (Paragraph 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of US PGPub 2006/0032549 (McClung)
In Re claim 2 Frank discloses all the limitations, including a first flapper comprising a first hinge spring 226), but doesn’t disclose a seal forming a peripheral surface of the flapper.
McClung discloses a capless fueling neck apparatus comprising a flapper door (60) which is outfitted with a peripheral seal (61). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Frank apparatus by adding a seal to the first flapper, in order to cause the flapper door to more securely seal the fuel neck when closed.
In Re claim 3 Frank discloses all the limitations, including a second flapper comprising a first hinge spring 226), but doesn’t disclose a seal forming a peripheral surface of the flapper.
McClung discloses a capless fueling neck apparatus comprising a flapper door (60) which is outfitted with a peripheral seal (61). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Frank apparatus by adding a seal to the second flapper, in order to cause the flapper door to more securely seal the fuel neck when closed.
Allowable Subject Matter
Claims 5-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2017/0274761 discloses a fuel neck filler structure comprising first and second retainers and first and second flappers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753